Citation Nr: 0533780
Decision Date: 12/14/05	Archive Date: 03/02/06

Citation Nr: 0533780	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-16 407	)	DATE DEC 14 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a VA 
Regional Office (RO).  The case was previously before the 
Board and was remanded in November 2003.  The appellant 
failed to report for a Board hearing at the RO scheduled for 
September 2004.  The Board denied the issue on appeal in a 
November 2004 decision.


VACATUR

The Board denied the issue on appeal in a November 18, 2004, 
decision.  Subsequent to this date, the Board received notice 
that the appellant had died in February 2003.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the 
appellant died before the Board issued its decision in 
November 2004, the Board had no jurisdiction to adjudicate 
his claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision and dismiss the appeal.  Landicho, 
supra.  The vacatur of the Board's decision in November 2004 
and dismissal of this appeal on these grounds ensures that 
the decisions by the Board and the underlying decision by the 
RO have no preclusive effect in the adjudication of any death 
benefits claims derived from the appellant's entitlements, 
and which may ensue in the future.

Therefore, consistent with the Court's reasoning set forth in 
Landicho, and to accord due process, the Board vacates its 
November 2004 decision.  See 38 C.F.R. § 20.904(a).  The 
Board will issue a separate decision to dismiss the appeal of 
whether new and material evidence has been received to reopen 
the appellant's claim for basic eligibility for VA benefits.




ORDER

The November 18, 2004, Board decision is vacated.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0430753	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for basic eligibility for Department of 
Veterans (VA) benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a VA 
Regional Office (RO).  The case was previously before the 
Board and was remanded in November 2003.  The appellant 
failed to report for a Board hearing at the RO scheduled for 
September 2004.


FINDINGS OF FACT

1.  By rating decision in January 1954, the RO denied the 
appellant's claim for basic eligibility requirements for VA 
benefits; the appellant did not file a notice of disagreement 
to initiate an appeal.  

2.  Evidence received since the January 1954 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for basic eligibility requirements for VA benefits.


CONCLUSIONS OF LAW

1.  The January 1954 rating decision, which denied basic 
eligibility requirements for VA benefits, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the January 1954 rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Congress, in 
enacting the statute, noted the importance of balancing the 
duty to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  In the 
instant case, the underlying question involves a matter of 
law.  As the law is dispositive in the instant claim, the 
VCAA is not applicable.  Nevertheless, even if VCAA notice 
was applicable in this case, the Board finds that the August 
2002 statement of the case adequately provided notice of the 
VCAA by informing the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advising him of the types of evidence VA would 
assist him in obtaining.

Analysis

In a January 1954 rating decision, the appellant's claim for 
basic eligibility requirements for VA benefits was denied.  
This decision is final.  38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the January 1954 rating 
decision included a January 1954 certification from the 
National Personnel Records Center (NPRC) that the appellant 
had no recognized guerrilla service nor was he a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  Based on this documentation, 
the RO denied the appellant's claim in a January 1954 rating 
decision.

At this point the Board notes "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Furthermore, "service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  

Evidence received since the January 1954 rating decision 
includes copies of various certificates and affidavits from 
the appellant purporting to show qualifying service as well 
as a July 2002 certification from the NPRC stating that there 
was no change warranted in the prior negative certification.

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating his claim.  
As noted above, service department findings are binding upon 
the RO.  Therefore, the documents submitted by the appellant 
raise no possibility of substantiating his claim in light of 
the January 1954 and July 2002 negative certifications from 
the NPRC.  As such, the evidence received since the April 
1954 is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the appellant's 
claim.  38 U.S.C.A. § 5108.



ORDER

New and material evidence has not been received to reopen the 
appellant's claim for basic eligibility for VA benefits.  The 
appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





